On Motion for Rehearing.
Cross-appellant has filed a motion for rehearing, claiming that the question of alleged estoppel involved in the cross-appeal has not been considered by this court. Cross-appellant is mistaken, having doubtless misunderstood the language of the opinion. However, we have re-examined the record and briefs in the light of the additional argument on the motion for rehearing.
Cross-appellant urges that, because plaintiff's counsel, at the time he signed the stipulation to take the deposition of defendant, entertained an intention of making use of possible answers to the cross-interrogatories for the purpose of a revival of the debt and sued upon, which purpose was foreign to the use of such deposition in evidence in cause No. 4728, and neglected to inform attorney for defendant of such purpose, the *Page 344 
plaintiff is therefore estopped to claim a revival of such debt by virtue of the acknowledgment in writing that the dept was unpaid. We think the argument faulty. We see no reason to depart from the views heretofore expressed.
It follows that the motion for rehearing should be denied; and it is so ordered.
PARKER, C.J., and WATSON, J., concur.